DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's arguments, filed 10/07/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/07/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1-2, and 22-24.
Applicants have left claims 3-4, 6, 8-11, 20, and 28 as originally filed or previously presented.
Applicants have cancelled claims 5, 7, 12-19, 21, 25-27, and 29.
Claims 1-4, 6, 8-11, 20, 22-24, and 28 are the current claims hereby under examination.
Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 10/07/2021, with respect to Claims 1, 22-25, and 28 have been fully considered and are persuasive. Applicants have amended the claims to remove the objected language. The objection of claims 1, 22-25, and 28 has been withdrawn. 
Claim Rejections - 35 USC § 112 (a) – Withdrawn
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Response to Arguments
Applicant’s arguments, see Page 7-8 of Remarks, filed 10/07/2021, with respect to claim 1 have been fully considered and are persuasive.  Applicants have amended the preamble to claim 1. The 112(a) rejection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 112 (b) – Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Response to Arguments
Applicant’s arguments, see Page 8 of Remarks, filed 10/07/2021, with respect to Claims 1-4, 6-11, and 20-21 have been fully considered and are persuasive. Applicants have amended claims 1 and 6 to define the step of determining an instantaneous analyte concentration. The 112(b) rejection of claims 1-4, 6-11, and 20-21 has been withdrawn. 
Claim Rejections - 35 USC § 112(d) – Withdrawn 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 introduces the limitation “wherein the electrodes are inter-digitated”, however, Claim 24 is being interpreted as being dependent from Claim 22. Claim 22 already claims that there are two inter-digitated electrodes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 10/07/2021, with respect to Claim 24 have been fully considered and are persuasive. Claim 22 no longer recites the limitation “inter-digitated electrode”, therefore claim 24 no longer fails to further limit the subject matter of claim 22. The 112(d) rejection of Claim 24 has been withdrawn. 
Claim Rejections - 35 USC § 102 – Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims are generally directed towards a biosensor comprising a voltage controller, a current sensor, and a processor operable to calibrate the current sensor on the basis of the current response..
Claim(s) 2, 6, 8-11, 22, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John P. Willis (Pub. No. US 2007/0299617), hereinafter referred to as Willis.
Regarding Claim 2, Willis discloses a sensor (Abstract, “in vivo biosensor”), comprising: 
a sensor probe comprising a base substrate and two electrodes (Fig. 4C, elements 12, 13, and 14, para. [0010], “each electrode is generally comprised of a base conducting material”, para. [0167], “working electrode and counter electrode are implanted within a subject …”, and Fig. 24, element 14); 

a current sensor (Fig. 24, element 22, “current sampling system”) operable to measure a current response to the multiple voltage pulses (para. [0328], “in response to a voltage pulse, a response current is sampled by current sampling system at three or more transient time points …”); and 
a processor (Fig. 24, element 12, “BG processing system”) operably connected to the current sensor (para. [0327], “BG processing system includes … a current sampling system for sampling the response current from application of the voltage waveforms; a biofouling analysis system …”), the processor operable to calibrate the current sensor on the basis of the current response (para. [0327], “determining if any biofouling is occurring and, if so, providing a drift adjustment …”), wherein: 
the current response has a run-in section and a steady-state section (Fig. 8 and para. [0212], “biosensing current transient rises steeply from an initial current … then declines exponentially … the exponential decline can be approximated by the Cottrell Equation”, the exponential decline being the run-in section in Fig. 8, and the slow decline being the steady-state section) and the processor is operable to determine calibration information for the current sensor on the basis of an analysis of the run-in section (Fig. 24, element 22 and 26, para. [0328], “a response current is sampled by the 1, i2, and i3 … current values i1 and i2 are utilized by biofouling analysis system” and para. [0329-0330], “biofouling analysis system includes a drift adjustment calculation system … calculates drift adjustment”, the drift adjustment being calculated based on i1 and i2, current values from the run-in section), 
the processor is operable to determine a relationship between sensed current and analyte concentration using the calibration information (Fig. 24, element 32, and para. [0330-0331], “the value of mtr is compared to a threshold limit at S2 .. a run-time indexed drift adjustment function is calculated for use by BG calculation system … if biofouling has occurred then drift adjustment function is used within the function to compensate for biofouling …”), wherein the analysis includes comparing parameters associated with the run-in section of the current response with parameters associated with run-in sections of pre-determined Cottrell profiles (Fig. 24, elements S1 and S2, para. [0330-0331], “a relative difference is computed at S1 … the regression slope is determined … the value is compared to a threshold limit at S2”, and para. [0329], “calculation system is provided along with induction period data (e.g., collected during the first 30-60 minutes of use to calculate biofouling threshold values, as well as gains G1 and G2 used in the drift adjustment function”, the predetermined profiles are the threshold values of the induction period) and wherein the rate of change of current during the run-in section of the current response decreases as a level of biofouling of the probe increases (Fig. 15, non-drifting vs drifting due to biofouling, para. [0279], “resistance and/or capacitance increases owing to biofouling …”, Fig. 16); and 
3 can be utilized by BG calculation system …” and para. [0331], “BG concentrations are calculated from the adjusted or unadjusted current functions”).
Regarding Claim 6, Willis discloses the sensor of Claim 2, wherein the processor is operable to calibrate the current sensor on the basis of a measured rate of change of current with respect to time of the run-in section (Fig. 24, element 22, element 24, S1, and para. [0329-0330], “biofouling analysis system includes a drift adjustment calculation system that determines if biofouling has occurred and if so calculates a drift adjustment function … relative difference is computed at S1 using equation 30 …”, current values i1 and i2 are from the run-in section of the current response).
Regarding Claim 8, Willis discloses the sensor of Claim 2, wherein the voltage controller is further operable to apply multiple voltage pulses to the other one of the electrodes for regeneration of the electrodes (para. [0025], “a voltage is applied between the working electrode and the counter electrode, the potential may be used to drive an electrochemical reaction at the surface of the working electrode …”, Fig. 6, para. [0083], “square-wave voltage pulse applied between a working electrode and a counter electrode”, and Fig. 7, para. [0084]).
Regarding Claim 9, Willis discloses the sensor of Claim 8, wherein the voltage controller is operable to sequentially apply a voltage pulse to one of the electrodes for stimulating a current response and a voltage pulse to the other one of the electrodes for regeneration of the electrodes (para. [0025], “a voltage is applied between the working electrode and the counter 
Regarding Claim 10, Willis discloses the sensor of Claim 2, wherein the voltage controller is operable to apply the multiple voltage pulses in periodic blocks (Fig. 7, 3 period blocks of voltages are shown), wherein a total application time of the periodic blocks is about one hundred seconds in every five hundred seconds (Fig. 8, para. [0238], “pulse-widths from milliseconds to seconds may be used … a preferred range of pulse widths is 0.05-100 sec …” and para. [0239], “inter-pulse period must be longer than the pulse width … inter-pulse periods of 1 to 600 seconds are preferable …”).
Regarding Claim 11, Willis discloses the sensor of Claim 2, wherein the processor is operable to determine a glucose concentration on the basis of an instantaneous current measurement measured by the current sensor in the steady-state section (para. [0328], “a response current is sampled by current sampling system at three or more transient time points, such as i1, i2, and i3 … current value i3 can be utilized by BG calculation system …”, where i3 is in the steady-state section (Fig. 24) and para. [0331], “BG concentrations are calculated from the adjusted or unadjusted current functions …”).
Regarding Claim 22, Willis discloses a sensor (Abstract, “in vivo biosensor”), comprising: 
a sensor probe comprising a base substrate and two electrodes (Fig. 4C, elements 12, 13, and 14, para. [0010], “each electrode is generally comprised of a base conducting material”, 
a voltage controller (Fig. 24, element 20, “waveform generator”) operably connected to the two electrodes of the probe, the voltage controller operable to apply multiple voltage pulses to one of the electrodes and to the other of the electrodes (para. [0327], “a potentiostat incorporating a waveform generator for generating and applying periodic or non-periodic voltage waveforms to the biosensor …”); 
a current sensor (Fig. 24, element 22, “current sampling system”) operable to measure a current response to the multiple voltage pulses (para. [0328], “in response to a voltage pulse, a response current is sampled by current sampling system at three or more transient time points …”); and 
a processor (Fig. 24, element 12, “BG processing system”) operably connected to the current sensor (para. [0327], “BG processing system includes … a current sampling system for sampling the response current from application of the voltage waveforms; a biofouling analysis system …”), the processor operable to calibrate the current sensor on the basis of the current response (para. [0327], “determining if any biofouling is occurring and, if so, providing a drift adjustment …”); and 
wherein the voltage controller is operable to alternately apply a voltage pulse to one of the electrodes for stimulating a current response and then a voltage pulse to the other one of the electrodes for regeneration of the electrodes (para. [0025], “a voltage is applied between the working electrode and the counter electrode, the potential may be used to drive an electrochemical reaction at the surface of the working electrode …”, 
wherein the current response is of the form of a Cottrell profile having a run-in section and a steady-state section (Fig. 8 and para. [0212], “biosensing current transient rises steeply from an initial current … then declines exponentially … the exponential decline can be approximated by the Cottrell Equation”, the exponential decline being the run-in section in Fig. 8, and the slow decline being the steady-state section), and wherein the processor is operable to calibrate the current sensor on the basis of an analysis of the run-in section (Fig. 24, element 22 and 26, para. [0328], “a response current is sampled by the current sampling system at three or more transient time points such as i1, i2, and i3 … current values i1 and i2 are utilized by biofouling analysis system” and para. [0329-0330], “biofouling analysis system includes a drift adjustment calculation system … calculates drift adjustment”, the drift adjustment being calculated based on i1 and i2, current values from the run-in section), wherein the analysis includes comparing the run-in section of the current response with run-in sections of pre-determined Cottrell profiles (Fig. 24, elements S1 and S2, para. [0330-0331], “a relative difference is computed at S1 … the regression slope is determined … the value is compared to a threshold limit at S2”, and para. [0329], “calculation system is provided along with induction period data (e.g., collected during the first 30-60 minutes of use to calculate biofouling threshold values, as well as gains G1 and G2 used in the drift adjustment function”, the predetermined profiles are the threshold values of the induction period), and wherein the rate of change of current during the run-in section of 
wherein the processor is operable to determine a glucose concentration on the basis of an instantaneous current measurement measured by the current sensor in the steady-state section (para. [0328], “a response current is sampled by current sampling system at three or more transient time points, such as i1, i2, and i3 … current value i3 can be utilized by BG calculation system …”, where i3 is in the steady-state section (Fig. 24) and para. [0331], “BG concentrations are calculated from the adjusted or unadjusted current functions …”).
Regarding Claim 28, Willis discloses the sensor of Claim 22, wherein the voltage controller is operable to apply the multiple voltage pulses in periodic blocks (Fig. 7, 3 period blocks of voltages are shown), wherein a total application time of the periodic blocks is about one hundred seconds in every five hundred seconds (Fig. 8, para. [0238], “pulse-widths from milliseconds to seconds may be used … a preferred range of pulse widths is 0.05-100 sec …” and para. [0239], “inter-pulse period must be longer than the pulse width … inter-pulse periods of 1 to 600 seconds are preferable …”).
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 10/07/2021, with respect to the rejection(s) of claim(s) 2 and 6-11 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willis as applied above.
Claim Rejections - 35 USC § 103 – Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis as applied to claims 2 and 22 above, and further in view of Simpson et al. (Pub. No. US 2010/0185071), hereinafter referred to as Simpson.
Regarding Claim 3, Willis discloses the sensor of Claim 2.
However, Willis does not explicitly disclose wherein the sensor probe is implantable using a needle of size 26-gauge or below.
Simpson teaches a system for a continuous analyte sensor including a supporting rod (Fig. 1B, element 16) and electrodes coiled around the rod (Fig. 1B, elements 18 and 20, and para. [0320]). Simpson also teaches a processor (Fig. 4, element 40) and a voltage controller (Fig. 4, element 36). Simpson further teaches of the sensor fitting within a small gauge needle, such as a 35-gauge needle or smaller (para. [0265]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor probe disclosed by Willis with the sensor probe taught by Simpson. Simpson teaches that including a sensor that is small enough to fit in a small gauge needle allows for the sensor to be implanted in-vivo and the small needle size will reduce the amount of tissue disruption and would healing response (para. [0265]). 
Regarding Claim 4, Willis discloses the sensor of Claim 2.
However, Willis does not explicitly disclose wherein the electrodes are inter-digitated.
Simpson teaches a system for a continuous analyte sensor including a supporting rod (Fig. 1B, element 16) and electrodes coiled around the rod (Fig. 1B, elements 18 and 20, and para. [0320]). Simpson also teaches a processor (Fig. 4, element 40) and a voltage controller (Fig. 4, element 36). Simpson further teaches that in an embodiment, the working electrodes 
Regarding Claim 23, Willis discloses the sensor of Claim 22.
However, Willis does not explicitly disclose wherein the sensor probe is implantable using a needle size of 26-gauge or below.
Simpson teaches a system for a continuous analyte sensor including a supporting rod (Fig. 1B, element 16) and electrodes coiled around the rod (Fig. 1B, elements 18 and 20, and para. [0320]). Simpson also teaches a processor (Fig. 4, element 40) and a voltage controller (Fig. 4, element 36). Simpson further teaches of the sensor fitting within a small gauge needle, such as a 35-gauge needle or smaller (para. [0265]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor probe disclosed by Willis with the sensor probe taught by Simpson. Simpson teaches that including a sensor that is small enough to fit in a small gauge needle allows for the sensor to be implanted in-vivo and the small needle size will reduce the amount of tissue disruption and would healing response (para. [0265]).
Regarding Claim 24, Willis discloses the sensor of Claim 22.
However, Willis does not explicitly disclose wherein the electrodes are inter-digitated.
Simpson teaches a system for a continuous analyte sensor including a supporting rod (Fig. 1B, element 16) and electrodes coiled around the rod (Fig. 1B, elements 18 and 20, and . 
Response to Arguments
Applicant’s arguments, see page 8-9 of Remarks, filed 10/07/2021, with respect to the rejection(s) of claim(s) 1, 3-4, and 20-29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willis as applied above.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 20 appear allowable over the prior art made of record above. Claim 1 requires the limitations of only two inter-digitated electrodes and the probe being implantable using a needle size of 26-gauge or below. The prior art applied above does not reasonably suggest, teach or disclose that both inter-digitated electrodes and a smaller probe can be used in combination with the teachings of Willis. Willis requires an electrode to be used on the surface of the skin. Claim 1 of the instant application only requires two electrodes that are inter-digitated and implantable with a needle size of 26-gauge or below. It would not have been obvious to one of ordinary skill in the art to use both inter-digitated electrodes and a smaller .
Conclusion                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791